DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 Election/Restrictions
Method claims 14 and 15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2020.
Claims 2, 4, 8-10, 12, and 16-21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 12, 2021.
Information Disclosure Statement
The information disclosure statement filed January 12, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the non-complying information referred to therein has not been considered.
 	Specifically, NPL Document 28 in Japanese does not have the required concise explanation of relevance (NPL Documents 27 and 29 have the required concise explanation of relevance via English translations provided in the IDS filed May 12, 2022).
The information disclosure statement filed on January 12, 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because: see paragraph 5 above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,487,160 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant.
 	The only differences between the patented claims and the instant claim are a) the patented claims do not explicitly recite a substantially constant sealant thickness in the range of 2.5 mm - 10.0 mm and b) the presence of a porous sound-absorbing material contacting the sealant layer without sealant impregnation, however 
 	a) patented claim 7 recites the width of the sealant is 0.8 mm - 18 mm and patented claim 8 recites the ratio of thickness to width of the sealant is 0.6 to 1.4, resulting in a thickness range of 0.5 mm - 25.2 mm encompassing the instantly claimed range of 2.5 mm - 10.0 mm, and one of ordinary skill in the art would understand the thickness of the generally string-shaped sealant to be constant thickness unless otherwise specified, and
 	b) it is well-known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8); it would therefore have been obvious to one of ordinary skill in the art to a) combine the features of the patented dependent claims and select any sealant thickness value within the resultant range of 0.5 mm - 25.2 mm, including the instantly claimed values of 2.5 mm - 10.0 mm, absent unexpected results, and b) provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise. As to the limitation that the porous sound-absorbing material contacts the sealant layer without sealant impregnation, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (crosslinked identical high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). 
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 10,487,160 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant as applied to claim 1 above, and further in view of Nakagawa (7,562,684 B2).
 	Nakagawa is added for the same reasons as set forth in paragraphs 18-20 of the Office action mailed July 22, 2021; it would therefore have been obvious to one of ordinary skill in the art to improve durability in the above tire by providing such well known steel carcass cord features. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,494,459 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant.
 	The only differences between the patented claims and the instant claim are a) the patented claims do not explicitly recite a substantially constant sealant thickness in the range of 2.5 mm - 10.0 mm and b) the presence of a porous sound-absorbing material contacting the sealant layer without sealant impregnation, however 
 	a) patented claim 13 recites the width of the sealant is 0.8 mm - 18 mm and patented claim 14 recites the ratio of thickness to width of the sealant is 0.6 to 1.4, resulting in a thickness range of 0.5 mm - 25.2 mm encompassing the instantly claimed range of 2.5 mm - 10.0 mm, and one of ordinary skill in the art would understand the thickness of the generally string-shaped sealant to be constant thickness unless otherwise specified, and
 	b) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8); it would therefore have been obvious to one of ordinary skill in the art to a) combine the features of the patented dependent claims and select any sealant thickness value within the resultant range of 0.5 mm - 25.2 mm, including the instantly claimed values of 2.5 mm - 10.0 mm, absent unexpected results, and b) provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise. As to the limitation that the porous sound-absorbing material contacts the sealant layer without sealant impregnation, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (crosslinked identical high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). 
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of U.S. Patent No. 10,494,459 B2 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant as applied to claim 1 above, and further in view of Nakagawa (7,562,684 B2).
 	Nakagawa is added for the same reasons as set forth in paragraphs 18-20 of the Office action mailed July 22, 2021; it would therefore have been obvious to one of ordinary skill in the art to improve durability in the above tire by providing such well known steel carcass cord features.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 25 of copending Application No. 15/516,640.
 	It would have been obvious to one of ordinary skill in the art to combine the features of the dependent claims, resulting in the sealant forming a single layer of thickness in the claimed range, and one of ordinary skill in the art would understand the thickness of the generally string-shaped sealant to be constant thickness unless otherwise specified.
This is a provisional nonstatutory double patenting rejection.
Claims 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 25 of copending Application No. 15/516,640 as applied to claim 1 above, and further in view of Nakagawa (7,562,684 B2).
 	Nakagawa is added for the same reasons as set forth in paragraphs 18-20 of the Office action mailed July 22, 2021; it would therefore have been obvious to one of ordinary skill in the art to improve durability in the above tire by providing such well known steel carcass cord features.
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of copending Application No. 15/516,575 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant.
 	The only difference between the copending claims and the instant claim is the presence of a porous sound-absorbing material contacting the sealant layer without sealant impregnation (the width of the sealant is 0.8 mm - 7.0 mm and the ratio of thickness to width of the sealant is 0.7 to 1.4, resulting in a thickness range of 0.6 mm - 9.8 mm overlapping the instantly claimed range of 2.5 mm - 10.0 mm, and one of ordinary skill in the art would understand the thickness of the generally string-shaped sealant to be constant thickness unless otherwise specified), however it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8); it would therefore have been obvious to one of ordinary skill in the art to select sealant thickness values from within the sealant thickness range in the copending claim, including values of 2.5 mm - 9.8 mm within the instantly claimed range of 2.5 mm - 10.0 mm, absent unexpected results and to provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise. As to the limitation that the porous sound-absorbing material contacts the sealant layer without sealant impregnation, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (identical high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). 
This is a provisional nonstatutory double patenting rejection.
Claims 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of copending Application No. 15/516,575 in view of US Patent Application Publication 2013/0048180 A1 cited by applicant and European Patent Application 2 006 125 A1 cited by applicant as applied to claim 1 above, and further in view of Nakagawa (7,562,684 B2).
 	Nakagawa is added for the same reasons as set forth in paragraphs 18-20 of the Office action mailed July 22, 2021; it would therefore have been obvious to one of ordinary skill in the art to improve durability in the above tire by providing such well known steel carcass cord features.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of Mechanics of Pneumatic Tires, Japanese Patent Application 4-5029 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant.
 	The only differences between the JP ‘609 pneumatic tire and the claimed pneumatic tire are that a) the reference does not explicitly recite that the inner surface of the tire is an innerliner, b) the reference is silent as to the viscosity of the sealant, and c) the reference does not disclose the presence of a porous sound-absorbing material contacting the sealant layer without sealant impregnation (embodiment of Figure 1, translation paragraphs 0005-0031: single layer of tape-shaped adhesive sealing material 3; sealant thickness is 3 mm - 5 mm within the claimed range of 2.5 mm - 10.0 mm, translation paragraph 0030), however 
 	a) it is notoriously well known to provide the inner surface of a pneumatic tire in the form of an innerliner in order to avoid the need for a separate inner tube, as evidenced for example by Mechanics of Pneumatic Tires (p. 209 lines 15-17), 
 	b) the close correspondence of structure and function between the above tire and the claimed tire (generally string-shaped sealant continuously and spirally wound to form sealant layer) provide a reasonable basis for the examiner to infer that the above tire’s generally string-shaped sealant also has a viscosity within the disclosed range of 3,000-70,000 Pa•s at 40°C, and in any case JP ‘029 teaches to provide such tire sealant with a viscosity in the disclosed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole (1x107 cP = 10,000 Pa•s at 10°C, 4x106cP = 4,000 Pa•s at 60°C, so at 40°C viscosity is between 4,000 and 10,000 Pa•s within the claimed range of 3,000-70,000 Pa•s at 40°C), and
 	c) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam (sponge) ring 9 directly adhered to sealant 8); it would therefore have been obvious to one of ordinary skill in the art to a) provide the inner surface of the above tire in the form of an innerliner in order to avoid the need for a separate inner tube, b) provide the sealant in the above tire with a viscosity in the disclosed range in order to maximize sealing performance while still maintaining sufficient tackiness and fluidity to fill a puncture hole, and c) provide in the above tire the well-known porous sound-absorbing material contacting the sealant layer in order to reduce internal tire noise. As to the limitation that the porous sound-absorbing material contacts the sealant layer without sealant impregnation, the close correspondence of structure, properties, and function between the patented sealant and the instantly claimed sealant (high viscosity sealant strip or bead spirally wound directly on the tire inner surface) provides a reasonable basis for the examiner to infer that the above tire meets the limitation that the porous sound-absorbing material contacting the sealant layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to the high viscosity of the sealant); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01). 
Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2001-18609 A cited by applicant in view of Mechanics of Pneumatic Tires, Japanese Patent Application 4-5029 A, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant as applied to claim 1 above, and further in view of Nakagawa (7,562,684 B2).
  	Nakagawa is added for the same reasons as set forth in paragraphs 18-20 of the Office action mailed July 22, 2021; it would therefore have been obvious to one of ordinary skill in the art to improve durability in the above tire by providing such well known steel carcass cord features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            August 7, 2022